Citation Nr: 1759218	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  09-35 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2016 Travel Board hearing.  A transcript of that hearing has been associated with the claims file.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained these systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his Reiter's syndrome had its etiological onset while on active duty, based upon the unsanitary conditions he encountered while serving in the Republic of Vietnam.  Additionally, the Veteran has alleged a connection between his Reiter's syndrome and exposure to Agent Orange.  The Board notes that the Veteran had active service during a period of war.  Additionally, his DD214 indicates that the Veteran had service in Vietnam and that he is in receipt of the Vietnam Service Medal and two Overseas Service bars.  Based on his service in the Republic of Vietnam, he is presumed to have been exposed to Agent Orange and other tactical herbicides. 

A September 2006 treatment record from Dr. K. M. notes the Veteran began seeing him in February 2000 and has a history of Reiter's syndrome.  It was noted that the Veteran has had pain and intermittent discomfort in his hands since 2002 which has become "fairly persistent".

In a December 2009 statement in support of claim, the Veteran stated that while in Vietnam he was "out in the bush for 7 days at a time" and "had to drink polluted water treated with iodine."  The Veteran then stated that he "slept in mud and water, most of which was laced with Agent Orange."  The Veteran stated that some of his joints would become red and swollen.

The Veteran submitted a July 2012 buddy statement from R. C. B., who stated that the unit he and the Veteran were in would set up ambushes in locations that "were teaming with bacteria."  He stated that they were often in water that the local population would use for cleaning and sanitation purposes (urination and defecation), and that "[v]irtually" the entire platoon contracted some form of "dysentery, jaundice, rabies, urinary disorders, and a host of infections from insect bites and contaminated drinking water."  He then stated that in March 1970 the platoon was "stranded...without water for several days" and some of them "became violently ill after drinking river water with iodine tablets" which required all of them to be transported by helicopter to the Long Binh medical facility.  He further stated that at this time the Veteran "was experiencing severe pain to his lower back, hips, knees and some numbness to both of his ankles."  

The Veteran testified at the July 2016 hearing that in 1973 he had a "full-blown attack, and [he] became an invalid," couldn't move, or brush his teeth.  He stated that Dr. K. K., a rheumatologist, diagnosed Reiter's syndrome and told him it was probably due to unsanitary conditions.    



Based on the above evidence, it is unclear whether the Veteran's Reiter's syndrome is related to the Veteran's service.  Thus, the Veteran should be afforded a VA examination to determine the nature and etiology of his Reiter's syndrome.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  After, and only after, completion of step one above, arrange for the Veteran to undergo a VA examination with an appropriate health provider to determine the nature and etiology of his claimed Reiter's syndrome.

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his Reiter's syndrome and the alleged unsanitary conditions he encountered during his service.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed Reiter's syndrome disability had its clinical onset during active service or is otherwise related to any in service disease, event, or injury, to include exposure to herbicides.

The examiner must address the lay statements from the Veteran, his ex-wife, and fellow service member regarding his claimed disability.

All opinions provided must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

It is not sufficient to base an opinion on a mere lack of documentation of complaints in the service or post-service treatment records.

3.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




